CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT,

dated for reference the 1st day of February 2001, between InternetStudios.com,
Inc. (the "Company") and Liddington Ltd., an Isle of Man company (the
"Consultant").



WHEREAS,

Company wishes to engage the services of the Consultant to act as a consultant
for Company and, the Consultant has agreed to accept such engagement on the
terms and conditions set out herein.



NOW THEREFORE,

in consideration of the mutual covenants herein contained, the parties agree as
follows:



1. APPOINTMENT

Company hereby agrees to retain the Consultant and the Consultant agrees to work
for Company, all in accordance with the terms and provisions of this Agreement.

2. SERVICES

The Consultant shall provide consulting services in the following areas of
expanding the Company's European Operations including:

Assisting the company in evaluating potential partners;

Creating strategic alliances advantageous to the Company;

Using international relationships to assist in the Companies goals;

Direct selling of programming, animation, documentaries, TV movies, TV series,
Feature Films to the international marketplace;

Creating output deals if appropriate and needed in various territories.

Production assistance through cost reduction, services in kind, new studio
opportunities.

All such services shall be performed by Matthew Lechtzier on behalf of the
Consultant, when and where reasonably required by Company, on a first-priority,
non-exclusive basis, and shall be at the request and under the Company's
direction.

3. TERM

The initial term of this Agreement shall be Six (6) months commencing on
February 1, 2001 and ending on July 31, 2001 (the "Initial Term"). Company may
extend the Term on the same terms for an additional Six (6) months by an offer
made in writing at any time prior to the end of the Initial Term.

 

 

4. REMUNERATION

The Consultant shall be entitled to a monthly fee of $5,000 (the "Fee") for
ongoing consulting services. The Fee shall accrue for the Initial Term.

5. TERMINATION

Either party may terminate this Agreement by giving notice to the other party in
writing two weeks prior to the effective date of such termination.

6. CONFIDENTIALITY

The Consultant agrees that he shall not, either during the Term or at any time
thereafter, disclose to any person, any confidential information concerning the
business or affairs of Company which the Consultant may have acquired in the
course of or incidental to the performance of her obligations hereunder or
otherwise, and the Consultant shall not directly or indirectly use (whether for
his own benefit or to the detriment or intended detriment of Company) any
confidential information he may acquire with respect to the business or affairs
of Company. All such information shall be held by the Consultant in trust for
Company for the sole benefit of Company.

7. INDEPENDENT CONTRACTORS

The relationship between the parties is that of independent contractors only,
and nothing in this Agreement shall be construed as creating a master - servant
or partnership relationship between the parties. In addition, the parties agree
that this Agreement may not be assigned in whole or in part by the Consultant or
Company.

 

8. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia.

9. NOTICES

Any notice required or permitted to be given under this Agreement shall be
considered to be sufficient if in writing and delivered to the address
above-noted of the party being notified.

10. ARBITRATION

All matters and differences in relation to this Agreement shall be referred to
arbitration by a single arbitrator if the parties agree on one, and otherwise to
three (3) arbitrators, one to be appointed by each party and a third to be
chosen by the first two appointed. Any award or determination of such arbitrator
or arbitrators shall be final and binding. The provisions of the Commercial
Arbitration Act (British Columbia) and amending Acts shall govern the
arbitration procedure and the provisions of this clause shall be deemed to be a
submission to arbitration within such Act and amendments thereto.

12. ENTIRE AGREEMENT

This Agreement contains the entire agreement of the parties and may be modified
only by agreement in writing, signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought. If any
provision of this Agreement is declared void, such provision shall be deemed
severed from this Agreement, which shall remain in full force and effect.

IN WITNESS WHEREOF,

the parties hereto, intending to be legally bound, have executed this Agreement
as indicated below.



INTERNETSTUDIOS.COM, INC.

/s/ Mark Rutledge

Per: ________________________

Authorized Signatory

Agreed to and accepted by:

LIDDINGTON LTD.

/s/ Matthew Lechtzier

Per: _________________________

Matthew Lechtzier